Citation Nr: 0506028	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of an arthroplasty of the 
metacarpophalangeal joint of the right middle finger, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 (West 2002) beyond June 30, 
2002, for the service-connected traumatic arthritis of the 
right ankle and/or service-connected right middle finger 
disability based on the need for convalescence following 
surgery.  

3.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond October 31, 2002, 
for the service-connected right middle finger disability 
based on the need for convalescence following surgery.  

4.  Entitlement to an increased rating for the service-
connected residuals of a low back injury with herniated disc 
at L3-4, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for the service-
connected right sciatic neuropathy, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty for training from October 
25, 1984, to February 15, 1985, and from April 20, 1985, to 
May 5, 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision in which the 
RO denied increased ratings for the service-connected 
disabilities of the low back and right middle finger.  

This matter also comes to the Board on appeal from a January 
2003 rating decision in which the RO granted a temporary 
total evaluation for the service-connected right ankle 
disorder from April 2002 to June 2002 based on surgical 
treatment requiring convalescence, and temporary total 
evaluations for the service-connected right middle finger 
disability from May 2002 to June 2002, and again from 
September 2002 to October 2002, based on surgical treatment 
requiring convalescence.  

In October 2001, the Board remanded the claims for increased 
ratings for service-connected disabilities of the low back 
and right middle finger to the RO for additional evidentiary 
development.  

In the January 2003 rating decision, the RO granted an 
increased evaluation of 20 percent for the veteran's 
residuals of a low back injury with herniated disc at L3-4, 
and assigned a separate 10 percent rating for that disability 
based on right sciatic neuropathy.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though increased and separate 
ratings were granted by the RO for the service-connected 
residuals of a low back injury, the issue remains in 
appellate status.  

The issues of increased ratings for the service-connected 
residuals of a low back injury with herniated disc at L3-4 
and right sciatic neuropathy are being addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The service-connected postoperative residuals of an 
arthroplasty of the metacarpophalangeal joint of the right 
middle finger are manifested by no more than slight 
limitation of motion of the finger and by subjective 
complaints of pain, but not by ankylosis of the joint or 
additional functional loss.  

2.  The preponderance of the evidence shows that the veteran 
did not require convalescence past June 30, 2002, due to 
surgery in April 2002 for his service-connected right ankle 
disability and/or surgery in May 2002 for his right middle 
finger disability.  

3.  The veteran is shown as likely as not to have required 
convalescence until November 30, 2002, as a result of surgery 
in September 2002 for his service-connected right middle 
finger disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected postoperative 
residuals of an arthroplasty of the metacarpophalangeal joint 
of the right middle finger have not been met.  38 U.S.C.A. 
§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5154, 5226 (2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5154, 5226 (2004).  

2.  The criteria for the assignment of an extension of 
temporary total disability benefits beyond June 30, 2002 for 
the service-connected right middle finger or right ankle 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104; 38 C.F.R. §§ 4.3, 4.30.  

3.  By extending the benefit of the doubt to the veteran, a 
temporary total disability rating until November 30, 2002, 
for the service-connected right middle finger disability is 
assigned.  38 U.S.C.A. § 1155, 5107, 7104; 38 C.F.R. § 4.3, 
4.30.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

With respect to the issues of entitlement to an increased 
rating for a right middle finger disorder, and entitlement to 
temporary total evaluations for convalescence following 
surgery, the Board finds that the notification requirements 
of the VCAA have been satisfied in this case.  

In this regard, the Board notes evidence development letters 
dated in November 2002 and April 2003 in which the veteran 
was advised of his and VA's responsibilities under the VCAA.  
Specifically, he was advised to submit any evidence that he 
believes to be relevant to his claims, or to submit 
appropriate authorization to allow VA to obtain such evidence 
on his behalf.  He was also advised that VA had a 
responsibility to assist him in obtaining any evidence 
relevant to his claim.

Furthermore, the April 2003 letter specifically explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

In addition, with respect to the increased rating claim, the 
veteran was provided with the appropriate law and 
regulations, and informed of the kinds of evidence which 
would support his increased rating claim in April 2000 SOC 
and the January 2003 SSOC.  

Specifically, he was advised as to the specific rating 
criteria applicable to the service-connected disability, and 
it was explained that the medical evidence should demonstrate 
that this criteria had been met to in order to support the 
grant of an increased rating for that disability.

Similarly, with respect to the claims for extensions of 
temporary total evaluations, the Board notes that the veteran 
was provided with the appropriate law and regulations, and 
informed of the kinds of evidence which would support these 
claims in the February 2004 SOC.  

In particular, he was advised as to the specific criteria for 
determining whether the evidence supported an extension of 
his temporary total evaluations.

Although these documents were issued after the initial 
adjudication of his increased rating claims by the agency of 
original jurisdiction (AOJ), the Board finds that the RO did 
not err with respect to the timing of the VCAA notice 
requirement, as the VCAA had not been enacted at the time 
that the RO initially adjudicated the claims for increased 
ratings in the February 2000 rating decision.  

Furthermore, the Board believes that the AOJ complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and that the AOJ did so prior to the most recent 
transfer of the case to the Board.  

The Board also believes that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, the Board believes any defect regarding the timing 
of VCAA notice in this case to be harmless error.

With respect to the claims for an increased rating for a 
right middle finger disorder, and entitlement to temporary 
total evaluations, the Board further finds that all 
obtainable evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

The issues of entitlement to increased ratings for the 
residuals of a low back injury with herniated disc at L3-4 
and right sciatic neuropathy will be addressed in the REMAND 
portion of this decision.  


II.  Increased rating for right middle finger disability

The veteran is seeking an increased evaluation for the 
service-connected postoperative residuals of an arthroplasty 
of the metacarpophalangeal joint of the right middle finger, 
which is currently evaluated as 10 percent disabling under 
the criteria of Diagnostic Code 5226.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right middle finger disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5226.  

The Board notes that, during the pendency of this claim, the 
rating criteria for evaluating ankylosis and limitation of 
motion of digits of the hands were amended, effective on 
August 26, 2002.  See 67 Fed. Reg. 144, 48784-48787 (July 26, 
2002).  

The record reflects that the RO adjudicated the veteran's 
claim under both the new and old criteria in the January 2003 
Supplemental Statement of the Case (SSOC).  

Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  

Prior to August 26, 2002, the appropriate Diagnostic Code for 
evaluating limitation of motion in the middle finger was DC 
5226, which provides the rating criteria for ankylosis in the 
middle finger.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure".  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) citing Dorland's Illustrated Medical Dictionary, 91 
(27th ed. 1988).  

Under that Diagnostic Code, a 10 percent evaluation is 
warranted for unfavorable or favorable ankylosis of a major 
or minor long finger.  38 C.F.R. § 4.71a, DC 5227 (2002).  
Extremely unfavorable ankylosis is to be rated as amputation 
under DC 5154.  

Under DC 5154, amputation of either the middle finger, 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, warrants a 10 percent evaluation.  
Amputation of the middle finger with metacarpal resection 
(more than one-half of the bone lost) warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5154 (2002).  

As noted herein above, effective on August 26, 2002, the VA 
Rating Schedule was amended with regard to rating ankylosis 
and limitation of motion of the fingers and thumb.  67 Fed. 
Reg. 48,784 (July 26, 2002).  

The Board notes that, under the amended version of 38 C.F.R. 
§ 4.71a, the criteria of DC 5226 and DC 5154 remain 
essentially unchanged as they pertain to the issue currently 
on appeal.  

Although the wording of these Diagnostic Codes was slightly 
altered for clarification purposes, the Board notes that the 
specific evaluations assigned under these provisions for 
disability of the middle (or long) finger remained the same 
as they were under the old criteria.  

However, there is now a DC 5229 as well, which specifically 
contemplates limitation of motion in the long finger.  Under 
that Diagnostic Code, a 10 percent evaluation is warranted 
for gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.  A no percent evaluation is 
warranted for a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by no more than 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5230 (2004).  

The evidence of record reflects that, in November 1999, the 
veteran underwent a QTC Medical Services examination to 
determine the severity of his right middle finger disability.  
It was noted that the veteran had initially injured his hand 
when it was crushed between two logs during a military 
training exercise.  It was also noted that, in 1986, he had 
an arthroplasty performed with a plastic implant at the third 
MC head, distally.  

The veteran reported that he was currently experiencing pain 
at this site with some constant ache there, as well as some 
limited dexterity.  The examination revealed that the veteran 
was right handed, that he was able to make a fist, and that 
his hand strength was normal, bilaterally.  

The examiner noted that there was some mild deformity at the 
right MCP joint, with mild bulging and some mild apparent 
shortening of the third MC joint.  The examiner further noted 
that there was a mild noninflamed scar dorsally at this site.  
The examiner found that there was normal articulation of all 
joints of the right hand.  

The examiner concluded that the veteran had experienced some 
pain problems in his right hand since his initial injury in 
1985 and had been able to do work from the date of his 
initial injury until very recently when he left for other 
reasons.  It was noted that he seemed to have reasonable 
dexterity and full strength and that, aside from some 
deformity in the right third MCP and MP joints, he seemed to 
be doing quite well so far.  

The examiner noted, however, that he clearly had had some 
inconvenience insofar as he has had to undergo two 
arthroplasties and might have to undergo further arthroplasty 
in the future.  The examiner indicated a diagnosis of hand 
pain, status post arthroplasty.  

Subsequent VA treatment records reflects that the veteran 
continued to complain of pain in his right middle finger.  
These records also reflect that the veteran reported 
experiencing pain in the remaining finger and the right 
wrist, which was attributed to a diagnosis of carpal tunnel 
syndrome.  

In March 2000, the veteran underwent another QTC examination.  
He reported experiencing persistent tingling, numbness and 
weakness in all of his fingers, which had reportedly worsened 
since undergoing recent surgeries involving the ulnar and 
medial neuropathies.  He also complained of persistent 
weakness and pain in his right third MCP joint.  He reported 
experiencing a particular problem with grasping and twisting 
motions involving his right hand or any repetitive motions 
involving his right hand.  

It was noted that the veteran had not worked since December 
1998 due to his right forearm disability.  It was also noted 
that, to date, he had experienced no trouble with self-care, 
shopping, housework or light outside work.  The examination 
revealed a well-healed scar over the right third MCP joint 
with diffuse hypertrophy of the right third MCP joint.  

The examiner found that the veteran could make a tight fist, 
but that his right hand strength was weak because he could 
not grip his hand firmly.  The examiner also noted that he 
had no difficulty tying his shoe laces, fastening buttons, 
picking up a piece of paper and tearing it with the right 
hand, or picking up a pin and grasping it.  

The examiner concluded that the veteran suffered from the 
residuals of a third MCP joint fracture and right carpal 
tunnel syndrome.  

In May 2002, the veteran underwent a surgical release of the 
right long trigger finger.  Following surgery, a physician 
removed the sutures and placed Steri-strips.  It was noted 
that the veteran would undergo occupational therapy for the 
next few weeks to prevent adhesions from forming.  

In September 2002, the veteran underwent another arthroplasty 
of the third MCP joint.  In the report of this surgery, the 
performing physician indicated that the veteran would be 
recovering from this procedure for three months.  

Shortly thereafter, in December 2002, the veteran underwent a 
VA examination.  It was noted that he had been slow to 
recover from his arthroplasty and was still experiencing 
stiffness and difficulty using his finger.  The examination 
revealed a 11/2-inch scar over the dorsum of the third 
metacarpophalangeal joint with some swelling on both sides of 
the joint.  It was noted that there was some tenderness 
around the dorsum of the joint, and flexion reportedly lacked 
3/4 of an inch of the tip of the finger touching the palm.  

In May 2003, the veteran underwent another VA examination.  
The examiner noted that examination of the right hand was not 
completely satisfactory because he had recently undergone a 
relocation of his ulnar nerve at the elbow and was wearing a 
full cast.  It was noted that there was a two-inch well-
healed scar on the dorsum of his third finger at the site of 
the repeated operations on the metacarpal.  The examiner 
found that range of motion of the hand was perfectly normal 
with ulnar nerve and median nerve flexion intact.  There was 
no recurrent restriction in the motion of the hand.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased rating for the service-connected right middle 
finger disability.  

In reaching this conclusion, the Board finds the most 
probative evidence of record to be the numerous reports of 
QTC and VA examinations discussed hereinabove, which 
consistently revealed no more than slight limitation of 
motion in the veteran's right middle finger.  

The Board is of course cognizant that the veteran has 
repeatedly complained of pain in his right middle finger.  
However, the only basis for awarding an evaluation in excess 
of 10 percent under either the new or old criteria is if 
there is evidence of extremely unfavorable ankylosis, which 
would allow for an analogous rating under DC 5154 for 
amputation.  

Under that Diagnostic Code, a 20 percent rating is warranted 
for amputation of middle finger with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 
5154.  

In this case, the veteran's November 1999 QTC examination 
revealed no limitation of motion in his right middle finger.  
In the report of his March 2000 examination, it was noted 
that some weakness was present, but there was no evidence of 
limitation of motion.  Also, the examiner found that the 
veteran was able to perform activities such as tying his 
shoelaces or fastening buttons without any difficulty.  

Furthermore, in the report of his December 2002 VA 
examination, some slight limitation of motion was found, but 
the examiner indicated that he only lacked 3/4 of an inch of 
the tip of the finger touching the palm.  In addition, during 
his May 2003 examination, no limitation of motion could be 
found.  

In short, the Board notes that although the veteran has 
repeatedly complained of pain and weakness in his right 
middle finger, examination has consistently revealed either 
full or no more than slight limitation of motion.  Thus, the 
Board finds that the symptomatology demonstrated in the 
record is not sufficient to support the assignment of 20 
percent evaluation under DC 5154.  

In light of the veteran's complaints of pain and weakness, 
the Board has considered whether an evaluation in excess of 
10 percent is warranted based on functional loss due to these 
symptoms.  See Deluca, supra.  However, in November 1999, the 
examiner specifically found that the veteran had full 
strength and reasonable dexterity.  In March 2000, the 
examiner found some evidence of weakness in that he could not 
grip his hand firmly.  However, the examiner also found that 
the veteran could make a tight fist, and that he had no 
difficulty performing activities such as tying his shoe 
laces, fastening buttons, picking up paper, and picking up a 
pin or grasping it.  

The Board recognizes that the December 2002 examination 
revealed some evidence of difficulty in using his right 
middle finger and some swelling.  However, it was noted that 
he had undergone an arthroplasty in September 2002, and that 
he had been slow to recover.  Subsequent VA clinical records 
dated in January 2003 show that he complained of tingling and 
numbness in his right small and ring finger, which was 
attributed to his ulnar nerve neuropathy, but no symptoms 
were reported in his right middle finger.  

Subsequent VA examination in May 2003 was negative for any 
complaints or findings of pain and weakness in the right 
middle finger.  In view of this evidence, the Board concludes 
that an increased rating based on functional loss due to pain 
and other symptoms in the right middle finger is not 
warranted.  

The Board notes in passing that the veteran appears to be 
experiencing symptoms throughout his right hand due to 
service-connected right carpal tunnel syndrome.  In addition, 
he has also been given a diagnosis of ulnar neuropathy, which 
has been found to be causing pain and weakness throughout the 
right upper extremity, including fingers of the right hand.  

Thus, the medical evidence of record seems to suggest that 
there is some overlap in symptomatology between the veteran's 
various disabilities of the right upper extremity.

However, for the purposes of this opinion, the Board has 
presumed that all symptomatology reported by the veteran in 
his right middle finger is due to his service-connected 
residuals of an arthroplasty of the metacarpophalangeal joint 
of the right middle finger.  Nevertheless, for the reasons 
and bases set forth, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent.  

The Board also notes that the veteran has undergone two 
surgical procedures in regard to this disability during the 
pendency of this appeal.  The issue of whether extensions are 
warranted for the temporary total disability ratings assigned 
for convalescence following these procedures will be 
addressed separately.  

The Board has considered whether a separate compensable 
rating is warranted based on the veteran's surgical scar on 
his right middle finger.  However, repeated VA examination 
has shown this scar to be well healed, essentially 
asymptomatic, and no more than two inches in length.  The 
Board finds that the evidence of record does not support the 
assignment of a separate rating based on the veteran's scar.  

In summary, the Board finds that the criteria for an 
increased rating for the veteran's service-connected 
residuals of an arthroplasty of the metacarpophalangeal joint 
of the right middle finger have not been met.  Thus, the 
benefit sought on appeal is denied.  


III.  Extensions of temporary total evaluations

The veteran is seeking extensions of temporary total 
evaluations for his service-connected right ankle and right 
middle finger disabilities, which were assigned under 
38 C.F.R. § 4.30 based on the need for convalescence 
following surgery.  

The record reflects that, on April 29, 2002, the veteran 
underwent arthroscopic debridement of the right ankle.  
Shortly thereafter, on May 3, 2002, he underwent release of 
the right long trigger finger.  

Follow-up examination on May 8, 2002, showed that the 
veteran's ankle incisions were well healed and that he had 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
He also had light touch intact in the deep peroneal, 
superficial peroneal, saphenous and plantar distributions.  

The examination further showed that his right long trigger 
finger incision had healed, and the examiner did not feel any 
triggering or any nodule.  It was noted that he had full 
range of motion.  

The examiner indicated that it was hoped that the veteran 
would gradually wean out of using an Aircast boot over the 
next several weeks and would begin physical therapy three 
times a week for three weeks for strengthening, range of 
motion, and proprioception.  

Thereafter on September 20, 2002, the veteran underwent a 
right third metacarpophalangeal joint arthroplasty.  In the 
clinical record of that procedure, the performing physician 
indicated that the veteran would require three months of 
recovery following this procedure and that he would need to 
be reassessed frequently.  

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.45), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.  

The Board will first address the issue of whether an 
extension of a temporary total rating is warranted beyond 
June 30, 2002, based on the need for convalescence resulting 
from the April 2002 surgery for his right ankle and/or the 
May 2002 surgery for his right middle finger.  

In this regard, the Board found the most probative evidence 
to be the VA outpatient clinical records dated throughout 
June 2002 and July 2002.  For example, on June 20, 2002, the 
veteran was found to be doing very well in his therapy and it 
was noted that he had returned to painting.  

He reported experiencing some soreness in his ankle at the 
end of the day, but it was described as being unremarkable.  
An examination revealed range of motion in the right ankle to 
be from 20 degrees dorsiflexion to 40 degrees of plantar 
flexion.  The examiner noted that there was no instability 
and that the incisions were well healed.  

Subsequent physical therapy records show that the veteran 
reported increasing pain in his ankle on June 25th and 27th, 
but treatment records dated throughout July 2002 primarily 
address complaints of pain and erythma in the left foot, 
which were found to be due to a spider bite.  Several days 
after his initial left foot complaints, he was given a 
diagnosis of cellulitis of the left foot.  

In a clinical note dated July 8, 2002, it was noted that the 
veteran was working as a handyman.  On July 12, 2002, it was 
noted that the veteran was experiencing persistent pain over 
his right third knuckle, which was particularly bothersome 
when swinging a hammer.  It was noted at that time that he 
was currently working as a carpenter.  

An examination at that time revealed marked swelling in the 
third finger, but the skin was found to be intact and the 
incision well healed.  The examiner found that he had full 
range of motion in all fingers of the right hand and full 
strength throughout the right hand with no sensory deficit.  

In short, the veteran's VA treatment records show that, 
following his surgeries in April 2002 and May 2002, he 
underwent regular physical therapy, and that, by the end of 
June 2002, was able to return to work as a painter and 
carpenter.  

Although he continued to complain of pain and swelling in his 
right ankle and right middle finger, treatment records from 
June 2002 and July 2002 show that he was not wearing a cast 
or experiencing immobilization of the joints of the right 
ankle and right middle finger.  

Although it was noted in several clinical records dated 
between July 8th and July 12th that he was experiencing 
difficulty ambulating, it was specifically indicated by the 
examining physicians that this difficulty was due to the 
cellulitis that had developed in the veteran's left foot.  

The Board notes that treatment records dated throughout 
August 2002 also show that the veteran continued to complain 
of pain and swelling in his right ankle, but that he was 
still able to continue working and did not require a cast or 
experience immobility of the joints of his right ankle or 
right middle finger.  

In summary, the Board concludes that the criteria for 
extension of a temporary total evaluation beyond June 30, 
2002 for convalescence based on his April 2002 right ankle 
surgery and/or his May 2002 right middle finger disability 
have not been met.  

The Board will next address the issue of whether an extension 
of a temporary total evaluation is warranted beyond October 
31, 2002, for his service-connected right middle finger 
disability, based on the need for convalescence following his 
September 2002 surgery.  

In this regard, the Board has considered a notation by the 
physician who performed the September 2002 surgery indicating 
that the veteran would require a minimum of three months to 
recover from the procedure.  

The Board has also considered an orthopedic note dated 
October 25, 2002, in which it was indicated that he had full 
extension in his long finger and could actively flex to 70 
degrees.  Some residual swelling was noted, but it was also 
found that the incision was well healed.  

However, it was also noted that the examining VA physician 
had specifically advised the veteran to discontinue manual 
labor because had had a very high recurrence rate for failing 
arthroplasty.  The examiner indicated that two previous 
procedures had already failed for the veteran.  

A VA clinical note dated October 29, 2002, reveals that he 
was not working, but that he was learning how to work the 
printing machine at the shelter he was then residing in.  In 
that note, an examiner indicated that he was being evaluated 
for right peroneal tendonitis.  

With respect to his right middle finger, the veteran 
indicated that it was still painful, but that he felt good 
that he could move it.  The examiner noted that he had 
demonstrated good gains during his treatment session and that 
he was close to full flexion of the affected digit.  The 
examiner also noted that he was no longer wearing a splint.  

Subsequent VA clinical records dated throughout November 2002 
deal exclusively with complaints of pain and other symptoms 
in the right lower extremity and back, and are entirely 
negative for any complaints or findings regarding the right 
middle finger.  

On December 12, 2002, the veteran underwent a follow-up 
examination regarding his right middle finger disability.  It 
was noted that he had no complaints regarding his 
arthroplasty and was doing well.  He complained of tingling 
and numbness in various other fingers of the right hand, and 
these symptoms attributed to a right ulnar nerve disability.  

Regarding the veteran's right middle finger athroplasty, the 
examiner indicated that he would continue to do exercises at 
home to maintain the range of motion he had achieved.  
However, the examiner concluded that this disability "really 
[did] not bother him, and he [was] quite pleased with the 
results so far."  

In summary, the evidence shows that the physician who 
performed the veteran's September 2002 surgery initially 
found that he would require three months to recover and that, 
on October 25, 2002, a physician advised that he avoid manual 
labor because of his past history of failed arthroplasty.  

However, subsequent records dated throughout November 2002 
are negative for any further complaints or treatment 
regarding this disability, and, by December 12, 2002, 
examination of the right middle finger was essentially 
negative and it was concluded that he had recovered quite 
well from his procedure.

In view of this evidence, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the issue of whether an extension of a temporary 
total evaluation is warranted through November 30, 2002.  

Thus, resolving this doubt in favor of the veteran, the Board 
finds that an extension of a temporary total evaluation for 
the right middle finger disorder through November 30, 2002, 
is granted.  

However, the Board further concludes that the preponderance 
of the evidence is against granting an extension of a 
temporary total evaluation beyond November 30, 2002.  

As noted herein above, by December 12, 2002, the veteran was 
reporting that his right middle finger was giving him no 
trouble and that he was pleased with the results of his 
surgery.  

In conclusion, the Board finds that the preponderance of the 
evidence is against granting an extension of the veteran's 
first temporary total evaluation beyond June 30, 2002, for 
the service-connected right ankle disorder and/or right 
middle finger disorder based on the need for convalescence 
following surgery.  

However, resolving doubt in favor of the veteran, the Board 
further finds that an extension of the veteran's second 
temporary total rating for the service-connected right middle 
finger disorder through November 30, 2002, is granted based 
on the need for convalescence following surgery.  




ORDER

An increased rating for the service-connected postoperative 
residuals of an arthroplasty of the metacarpophalangeal joint 
of the right middle finger, currently evaluated as 10 percent 
disabling, is denied.  

An extension of a temporary total evaluation beyond June 30, 
2002, for service-connected traumatic arthritis of the right 
ankle and/or service-connected right middle finger disability 
based on the need for convalescence following surgery, is 
denied.  

An extension of a temporary total evaluation through November 
30, 2002, for the service-connected right middle finger 
disability based on the need for convalescence following 
surgery in September 2002, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The veteran is also seeking increased ratings for his 
service-connected residuals of a low back injury with a 
herniated disc at L3-4.  The record reflects that the veteran 
has been assigned separate disability ratings of 20 percent 
based on limitation of motion in his low back and 10 percent 
based on right sciatic neuropathy.  

The Board notes that the veteran underwent a QTC examination 
in November 1999 to determine the severity of his service-
connected low back disorder.  He also underwent another VA 
examination in December 2002.  

As discussed hereinabove, the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
in general, DeLuca, supra.  

The Board believes that the most recent examinations of 
record did not adequately address the degree of functional 
loss experienced by the veteran in his low back due to pain 
or other symptoms.  Thus, the Board concludes that another 
examination is necessary.  

Furthermore, with respect to the separate 10 percent 
evaluation assigned for right sciatic neuropathy, the Board 
notes that the veteran's December 2002 VA examination 
revealed that patella and Achilles reflexes were absent, 
bilaterally.  Thereafter, in an April 2003 clinical note, it 
was noted that ankle jerk was present on the left side, but 
that knee jerk reflexes were absent in both legs.

In light of these findings, the Board believes that the RO 
should specifically request that the examiner comment on 
whether the veteran's service-connected low back disability 
is causing neurological impairment in his left lower 
extremity.  

Therefore, this case is remanded for the following actions:

1.  The RO should issue a letter to the 
veteran specifically advising him to 
submit or identify any medical evidence 
that he believes could support his 
contention that his service-connected 
residuals of a low back injury with 
herniated disc at L3-4 and right sciatic 
neuropathy have increased in severity.  
The RO should also once again advise the 
veteran as to VA's responsibilities in 
assisting him in the development of his 
claim.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the severity of the service-connected 
residuals of a low back injury with 
herniated disc at L3-4 and right sciatic 
neuropathy.  The examiner should be asked 
to include x-ray studies and to provide 
complete observations of the ranges of 
motion of the low back.  All findings 
should be reported in detail.  The 
examination report should include 
specific responses to the following 
medical questions:

a.  What are the ranges of motion of 
the veteran's low back in terms of 
flexion and extension?

b.  Does the veteran's low back 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

c.  Does pain significantly limit 
functional ability during flare-ups 
or when the low back is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

d.  The examiner should provide a 
discussion of the frequency of any 
symptoms compatible with sciatic 
neuropathy in either the left or 
right lower extremity that are 
attributable to his service-
connected low back injury; and 
whether such neurological findings 
are mild, moderate, moderately 
severe, or severe.

e.  If present, the examiner should 
quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  

3.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary in order to comply with the 
VCAA.  After any such development is 
completed, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


